 1

 2                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3                                    AT TACOMA

 4
     JEREMY THOMAS STEVENS,                              CASE NO. C20-5521 BHS
 5
                              Petitioner,                ORDER ADOPTING REPORT
             v.                                          AND RECOMMENDATION
 6
     DANIEL WHITE,
 7
                              Respondent.
 8

 9

10           This matter comes before the Court on the Report and Recommendation (“R&R”)

11   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 18. The Court

12   having considered the R&R and the remaining record, and no objections having been

13   filed, does hereby find and order as follows:

14           (1)   The R&R is ADOPTED;

15           (2)   Petitioner’s petition for habeas corpus, Dkt. 3, is DENIED;

16           (3)   A certificate of appealability is DENIED; and

17           (4)   This case is closed.

18           Dated this 12th day of July, 2021.

19

20

21
                                                  A
                                                  BENJAMIN H. SETTLE
                                                  United States District Judge

22


     ORDER
